Title: To James Madison from Alexander Baring, 1 February 1804
From: Baring, Alexander
To: Madison, James



Sir.
New York 1st. febry. 1804.
I received with the letter you honored me with of the  one for Mr. Munroe as also a parcel from the collector here and beg you will be assured of my particular attention to their carefull delivery. I have determined after some hesitation to take my passage in the packet as there are no good American vessels at present ready for Europe, we are now only waiting for Mr. Merry’s dispatches which I presume will arrive in time for us to sail on Saturday or Sunday and the Season of the year allows us to expect an expeditious though not a pleasant passage.
Permit me to offer my respectfull compliments to Mrs Maddison with my warmest thanks for the attentions you honored me with during my residence at Washington. Should I in any parts of the world be fortunate enough to make my services acceptable I beg you will command them without reserve and believe me with great respect & esteem. Sir Your very obedient Servant.
Alexr Baring.
PS. A very interesting pamphlet has been lent me here for perusal by Mr King entitled “Cursory remarks on the State of parties during the Administration of Mr Addington” it is said to be written by Mr Bragge the Secretary at War—contains some curious confessions & I think very good reflections on the State of parties in England. The writer makes a violent attack on the Grenville & Wyndham party and a partial but more guarded one on Mr Pitt, to separate whom from the former appears his principal object. This publication has probably reached you or shortly will and I think you will not regret the time thrown away on its perusal.
 

   
   RC (NHi).



   
   Blank left in RC. No letter from JM to Baring dated in January 1804 has been found, but see n. 2, below.



   
   See JM to Monroe, 18 Jan. 1804.



   
   Baring referred to Thomas Richard Bentley’s A Few Cursory Remarks upon the State of Parties, during the Administration of the Right Honourable Henry Addington (London, 1803). In August 1803 Addington’s brother-in-law Charles Bragge, later known as Charles Bathurst, had replaced Charles Yorke as secretary for war (Thorne, History of Parliament, 3:242, 243).


